 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 1 of 15 PageID #:1308




Planning & Implementation Guide
                            EMAGES, Inc. MA`AT Project
                               2018-CY-BX-0025

FY2018 Second Chance Act Comprehensive Commprogramy-Based Adult
Reentry Program, Category 2: Commprogramy-Based Adult Reentry with
Small and Rural Organizations



                       EXHIBIT 41




DESCRIPTION
This Planning & Implementation Guide is intended for recipients of the Second Chance Act
Comprehensive Commprogramy-Based Adult Reentry Program Category 2 grants administered
by the U.S. Department of Justice’s Bureau of Justice Assistance. Grantees will complete this
guide in partnership with the technical assistance provider from the National Reentry Resource
Center over the course of their grant.



   The National Reentry Resource Center prepared this guide with support from the U.S.
   Department of Justice’s Bureau of Justice Assistance. The contents of this document
     do not necessarily reflect the official position or policies of the U.S. Department of
                                             Justice.




                                         Page 1 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 2 of 15 PageID #:1309



About the Planning & Implementation Guide

The National Reentry Resource Center (NRRC) has prepared this Planning & Implementation
Guide (P&I Guide) to support grantees in developing and refining their reentry program. With
assistance from the NRRC, grantees are to complete the guide within 180 days of receiving final
approval of the project’s budget from the Office of Chief Financial Officer. The guide is not
intended to serve as a step-by-step blueprint, but rather to cultivate discussion on best
practices, identify considerations for your collaborative effort, and help you work through key
decisions and implementation challenges.

This guide was developed as a tool for grantees, but it also serves as an important tool for your
NRRC technical assistance provider (“TA provider”) to understand the status and progress of
your project, the types of challenges you are encountering, and the ways they might be helpful
to you in making your project successful.

You and your TA provider will use your responses to the self-assessment to collaboratively
develop priorities for technical assistance.

Any questions about this guide should be directed to your TA provider.

Contents of the Guide

The guide is divided into six sections, each with assessment questions, exercises, and
discussion prompts. You will be prompted to write short responses, attach relevant documents,
and/or complete exercises for each section. Your answers will provide insight into your
program’s strengths and identify areas for improvement. As you work through the sections, take
note of the corresponding supporting resources in the Appendix, as they contain suggestions for
further reading and provide access to important resources and tools. Your TA provider may also
send you additional information on specific topics to complement certain sections. If you need
additional information or resources on a topic, please reach out to your TA provider.

TA Provider Contact Information

Name:       Nicole Jarrett

Phone:      301-915-9700; Code 72119

Email:      njarrett@csg.org




                                           Page 2 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 3 of 15 PageID #:1310




CONTENTS

SECTION 1: Getting Started and Identifying Goals



SECTION 2: Project Partners



SECTION 3: Target Population Basics



SECTION 4: Process Flow and Project Design



SECTION 5: Project Evaluation



SECTION 6: Sustainability



APPENDIX: Supporting Resources




                                      Page 3 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 4 of 15 PageID #:1311



SECTION 1: Getting Started and Identifying Goals

Although your TA provider has read the project narrative that you submitted in response to the
Second Chance Act (SCA) solicitation, there may have been updates or developments since
you submitted your original application. This exercise is intended to give your TA provider a
sense of your current project goals and your initial technical assistance needs.


1. Grantee name:

   EMAGES, Inc.

2. Award number:
   2018-CY-BX-0025

3. Geographic location (Please specify the city, county, and state where your program
   operations are primarily occurring.):

   Chicago, Illinois; Cook County

   a. Describe what challenges, if any, your geographic location may pose to achieving your
      project goals.
   Possible challenges may be sex offender status, employment, transportation, and housing.

4. Project Name:

   MA`AT PROJECT

5. Point(s) of Contact (Please include criminal justice agency and evaluation partners in this
   section.)


Program Point
                Email                               Title                Organization
of Contact Name

                                                    Chief Executive
Dr. Hattie Wash     washhattie@gmail.com                                 EMAGES, Inc.
                                                    Officer

Dr. Fred Nance                                                           C.L.I.C.K. Services,
                    frednance@clickservices.org Program Director
Jr.                                                                      NFP




                                           Page 4 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 5 of 15 PageID #:1312



6. Project Goals and Objectives

                                      3 YEAR PROJECTION

   1st Year

   Goal: Planning of EMAGES, Inc. MA`AT Project

   Objectives:

   a. Meet with Cook County jail personnel to establish procedures and protocols to provide
      services inside the jail.
   b. Work with Office of Justice Program fulfilling special conditions during 1st & 2nd quarters
      of the grant period.
   c. Receiving monthly Technical Assistance on program design and implementation.
   d. Met with Illinois Department of Corrections during the 2nd quarter to establish protocols
      necessary to provide the MA`AT Project to parolees enrolled in the Special Needs
      Program. (in process)
   e. Will identify outpatient sex offender groups operating at EMAGES during the 1st & 2nd
      quarter for our post-mentoring and trauma-informed curricula.
   f. Developed and finalized the MA`AT mentoring and trauma-informed curricula to be
      submitted to Dr. Witherspoon for evaluation during the 3rd quarter. (in process)
   g. Meet with Dr. Witherspoon during the 3rd quarter to analyze the MA`AT mentoring and
      trauma-informed curricula as well as establish protocols and outcomes, collecting and
      analyzing data, operationalize key definitions, including recidivism, enrollment and
      completion rates for participants as well as risk assessments. (in process)
   h. Develop admission, screening, transitional plan, and discharge forms during the 3rd
      quarter to assess and determine participants risk levels and case management needs
      submitting them to the Cook County jail for review. (in process)
   i. Final submission and approval of P&I plan by August 1, 2019. (in process)
   j. Recruit Clinical Supervisor for the MA`AT Project by September 30, 2019.
   k. Recruit and clear mentors/case managers who will present the pre-mentoring and
      trauma-informed curricula inside the Cook County jail by September 30, 2019.
   l. Recruit mentors/case managers who will present the post-mentoring and trauma-
      informed curricula at EMAGES, Inc. and the Illinois Department of Corrections Special
      Needs Program by September 30, 2019.




                                           Page 5 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 6 of 15 PageID #:1313



2nd & 3rd Year

Goal:

Administer the MA`AT Trauma-Informed and Mentoring Curricula for 1 group at the Cook
County jail; 1 group at the Illinois Department of Corrections’ Special Needs Program; and 5
groups at EMAGES, Inc.

Objectives:

   a. Trauma-informed curricula, which consist of 4 modules over a 24 week period, will be
      administered to pre- and post-participants.
   b. Mentoring curriculum, which consist of 4 modules over a 24 week period will be
      administered to pre- and post-participants.
   c. A pre-questionnaire, which consist of 10 questions, will be given to each participant at
      the beginning of each module.
   d. A post-questionnaire, which consist of the same 10 questions, will be given to each
      participant at the end of each module.
   e. Evaluation protocols established by Dr. Witherspoon for the pre- and post-questionnaire
      will be implemented, and data collection will be assured by EMAGES.
   f. Case management needs of participants assessments for mental health, substance
      abuse, housing, education, and other ancillary requirements will be performed by the
      mentors.

7. Please provide the following documents to your TA provider:

   X Copy of signed Bureau of Justice Assistance award document, with any grantee-specific
   conditions
   X Memoranda of understanding (MOUs), interagency agreements, and information-sharing
   agreements
   X Attach to this document a process flow chart, completed in collaboration with your TA
   provider in Section 4




                                          Page 6 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 7 of 15 PageID #:1314



SECTION 2: Project Partners

1. List partners relevant to the project:

Agency             Role in         How often and by what                    Do you have a signed
                   Program/Support method(s) do you plan to                 MOU?
                   Offered         communicate with this
                                   partner, including sharing
                                   data?

Cook County        The Cook County      The Parties agree to                Yes       ☐      ☐
Sheriff’s Office   Department of        collaborate quarterly in order to
(CCSO)             Corrections will     offer programming on-site at
                   select the           the Cook County Department
                   participants based   of Corrections to custodial
                   on their current     detainees. Additional meetings
                   arrests or           will be scheduled and
                   charges, or past     conducted either face-to-face
                   convictions for a    or over the phone for program
                   sex offense. They    evaluation.
                   will also provide
                   the space and
                   security while the
                   sessions are
                   taking place.

Illinois           Provide the          The Parties agree to meet           N/A       ☐      ☐
Department of      MA`AT Project        quarterly, and as needed, at
Corrections        post-trauma          the Special Needs facility or at
Special Needs      informed and         EMAGES to discuss program
Program            mentoring            progress and implementation
(IDOC)             curricula to         needs. Conference calls will
                   participants who     constitute a scheduled
                   have been            meeting.
                   incarcerated and
                   released on
                   parole.




                                            Page 7 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 8 of 15 PageID #:1315




Agency           Role in         How often and by what                 Do you have a signed
                 Program/Support method(s) do you plan to              MOU?
                 Offered         communicate with this
                                 partner, including sharing
                                 data?

Chicago State    Evaluator           EMAGES will meet monthly          Yes
University                           with Dr. Karen Witherspoon by
                                     conference calls or scheduled
                                     visits at EMAGES for the
                                     delivery of program data that
                                     will be compiled and analyzed
                                     by her. EMAGES will also meet
                                     with Dr. Witherspoon to
                                     discuss issues and other
                                     problems that may have arised
                                     during program
                                     implementation.



X Discuss with TA provider other key partners that should be included in this grant
initiative. We have a linkage agreement with the Safer Foundation as our primary referral
source. Safer Foundation services include Job Readiness Training, Job Placement, GED
Preparation/Testing, Financial Planning, Enterpreneurship Training, Career Advancement
Support (Licensing & Credentials), Expungement & Sealing, Substance Use Treatment,
Behavioral Health Treatment, and Transitional Housing Support. Additional linkage agreements
will be developed with other providers as needed.

X Discuss with TA provider the existing relationship with community supervision
partner(s) and how that relationship can impact grant implementation. EMAGES has a
relationship with the Illinois Department of Corrections’ (IDOC) parole and the Cook County
Adult Probation and Social Services departments. EMAGES has been providing outpatient sex
offender treatment services and sex offender evaluations for the past 17 years. We began sex
offender treatment by providing group and individual counseling services to sex offenders who
were released from IDOC with a parole mandate to receive outpatient sex offender treatment
services. In May of 2007, EMAGES created a database of all clients that had been enrolled in
our sex offender program, since its inception in 2002. The database was developed from
information found on EMAGES intake/referral forms, the Illinois State Police Sex Offender
Registry, and IDOC. The purpose of the database was to obtain relevant statistics and track
recidivism rates of clients who successfully completed treatment. Out of the 340 clients that
successfully completed treatment during this period only 39 have been re-incarcerated. In 2012,
                                          Page 8 of 16
 Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 9 of 15 PageID #:1316



EMAGES looked at the clients who had successfully completed treatment from 2007 to 2011.
None of the arrests were for a new sex crime. Clients in both samples were taken from the
Illinois Department of Corrections, Cook County Adult Probation, and the Social Service
Department of Cook County Illinois. The above recidivism rates for former EMAGES clients
indicate our treatment approach, which consists of the culturally specific treatment model
developed by Dr. Wash coupled with cognitive and behavioral techniques, has been successful
in keeping the community safe and our clients out of jail.

Grantee Action Plan (Please list any next steps needed to accomplish goals related to project
partners.)

   1. Meet with Cook County Jail to finalize documents and gain access to the jail’s pre-
      participants.

   2. Meet with the Illinois Department of Corrections Special Needs Program to finalize
      documents and gain access to their population of post-participants. The Special Needs
      Program provides outpatient sex offender group services for indigent parolees returning
      to the community who may be in need of mental health, substance abuse, and other
      services, which are designed to assist in reducing criminal behaviors and aid in their
      reintegration back into society.




                                          Page 9 of 16
                      Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 10 of 15 PageID #:1317



SECTION 3: Target Population Basics

1. Please check the applicable boxes below to provide a description of your target population. (Select all that apply.):

                                                                                                                        Other (Please
                             Age                            Risk Level                      Sex/Gender
                                                                                                                          describe.)

              18–25    26–34    35–54     55+      Low     Moderate       High        Men            Women

Target                                                                                                                 Click or tap here
                X        x         x        X       ☐          x            x           x                x
Population                                                                                                              to enter text.



2. Use the field below to provide any further details about your target population (e.g., 75 men convicted of a violent offense and
   released from jail to probation in Washington County):

The MA`AT project will provide mentoring and trauma informed services to 75 sex offenders classified as moderate to high-risk who
have experienced trauma and who are detainees currently housed in the Cook County jail or are currently on social services,
probation, or parole. We chose to serve 75 sex offenders due to our current capacity and projected numbers of anticipated
participants coming into our program through our relationship with the Cook County jail, Illinois Department of Corrections Special
Needs program, social services, probation, and parole departments.

3. Exclusionary Criteria (e.g., serious mental illness, sex offense):

Seriously mentally ill and sexually dangerous persons

4. What facilities (e.g., prisons, jails, halfway houses, treatment facilities) will be involved in this initiative?

Cook County jail, the Illinois Department of Corrections Special Needs Program, and EMAGES.

5. What is the racial/ethnic composition of your target population, in numerical percentages? EMAGES sex offender participant
population consists of 80% African-American, 10% Hispanic/Latino, 5% Caucasian, 3% Asian, 1% American Indian or Alaskan
Native, and 1% other. Many of the participants seeking our services are homeless, live in shelters, and/or abuse alcohol and other
                                                                   Page 10 of 16
                   Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 11 of 15 PageID #:1318



drugs. EMAGES provide outpatient substance abuse and mental health services. Participants who need psychiatric medication are
referred to one of the City of Chicago Mental Health Clinics. Homeless persons are referred to the City of Chicago Department of
Human Services.

☐ Discuss with your TA provider what strategies, if any, you will use to engage participants from various subpopulations
such as racial/ethnic minorities or people who are geographically isolated.

Our target population consist of subpopulations and geographically (unincorporated) isolated areas. We serve the greater Chicago
Metropolitan area and surrounding suburbs, which include and are listed as “unincorporated” areas around our municipalities. We
serve a well-known diverse population, including African American, Hispanic, Caucasian and other ethnic groups. A small percentage
of women are also among our service population, which is less than 1%.

☐ Discuss with your TA provider how you arrived at the number to serve.

We arrived at our number of 75 participants to be serve based upon EMAGES existing sex offender population, as well as the
anticipated numbers of referrals we would receive from the Cook County jail, the Illinois Department of Corrections Special Needs
Program, social services, probation, and parole departments. Additionally, our MA`AT project is based around 7 groups with an
average of 10 and a maximum of 15 participants.

Grantee Action Plan (Please list any next steps needed to accomplish goals related to target population.)

      Hire and train Clinical Supervisor for the MA`AT Project by September 30, 2019.
      Hire and train mentors/case managers who will enroll participants and who will present the pre-and post-trauma-informed and
       mentoring curricula by September 30, 2019.
      Mentors will be trained during the months August and September of 2019 on MA`AT Project, which consist of intake
       procedures, risk assessments, and implementation of the trauma-informed and mentoring curricula.
      Obtain clearance from Cook County jail for entrance, enrollment, and presentation of the trauma-informed and mentoring
       curricula.
      Participants will be enrolled within the 1st two weeks of October 2019 into the MA`AT Project.
      Mentors will administer the following risk assessments: Static 99-R, Adverse Childhood Events (A.C.E.), Risk Matrix 2000,
       Patient Health Questionnaire, Generalized Anxiety Disorder, Drug Abuse Screen Test, Alcohol Use Disorders Identification
       Test, and Live Event Checklist will be given to Dr. Witherspoon for analysis upon completion of the Intake processes.
      Implementation of the MA`AT project will begin the 3rd week of October 2019, which will consist of 5 groups at EMAGES, 1
                                                               Page 11 of 16
               Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 12 of 15 PageID #:1319



    group at Cook County jail, and 1 group at the Special Needs program. The MA`AT project will consist of a trauma-informed
    and mentoring curricula, each curriculum is 12-weeks with 4 modules, 24 group sessions per year, and each group session is
    scheduled for 1-hour.
   A pre-questionnaire is administered to participant at the beginning of week 1 of each module, followed by the administration
    of the post-questionnaire at the last week of each module.
   At the conclusion of each module’s 1st week, the pre-questionnaire answers from each group will be given to Dr. Witherspoon
    for scoring and analysis.
   At the conclusion of the last week, the post-questionnaire answers from each group will given to Dr.Witherspoon for scoring
    and analysis.




                                                        Page 12 of 16
Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 13 of 15 PageID #:1320



   1. What is the name of the validated criminogenic risk and needs assessment used to
      assess the target population for this grant initiative?

 ☐ Correctional Assessment and Intervention System (CAIS)

 ☐ Wisconsin Risk and Needs (WRN) instruments

 ☐ Correctional Offender Management Profile for Alternative Sanctions (COMPAS)

 ☐ Level of Service Instruments (LSI, LSI-R, LS/CMI, LSI-R:SV, LS-RNR)

 ☐ Offender Screening Tool (OST)

 ☐ Ohio Risk Assessment System (ORAS)

 X Other (please specify): Static 99-R and Matrix 2000.

   2. What agency or agencies will administer the risk and needs assessment for this grant
      initiative? EMAGES will administer the risk and needs assessments, and Chicago State
      University’s Dr. Witherspoon will conduct an analysis.

   3. Please list any substance use or mental health screenings and/or assessments that will
      be used: Adverse Childhood Events (A.C.E.), Drug Abuse Screen Test, Alcohol Use
      Disorders Identification Test, Patient Health Questionnaire and Generalized Anxiety
      Disorder tool.

☐ Discuss with your TA Provider any challenges to providing case planning and
resources for people with substance addiction, mental health needs, trauma, and
domestic violence history. Participants may be unwilling to engage in substance abuse or
mental health services due to lack of transportation, limited scheduled movement, and fear of
stigma. We do not perceive domestic violence being an issue because our participants will be
required to receive this service as a condition of court supervision.

☐ Discuss with your TA provider how you will address such barriers as transportation
and limited housing options for participants. Transportation: EMAGES is sponsoring small
fundraisers to acquire funds for participants to get to and from treatment. EMAGES has been
approached by IDOC to develop a 90-day transitional housing facility for sex offenders.
Currently, EMAGES is not financially able to take advantage of this service.

Grantee Action Plan (Please list any next steps needed to accomplish goals related to process
flow and project design.) EMAGES needs to finalize processes for the Trauma Informed and
Mentoring curricula; hire program supervisor as well as mentors to administer curricula; and
follow Logic Model relative to goals and objectives for the 2nd and 3rd years.




                                         Page 14 of 16
    Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 14 of 15 PageID #:1321



   SECTION 5: Project Evaluation

       1. How do you define completion of the program? (E.g., participant completed all goals
          identified in the case plan; participant completed the cognitive behavioral intervention,
          etc.) Successful completion is based upon completion of our Trauma-informed and
          Mentoring Curricula, which has 4 modules each. Due to discharge from program or
          dropouts, twenty-seven participants, which is 36% of a population of 75, will complete
          the program if 2 trauma-informed and 2 mentoring modules are done. Fifty-six
          participants, which is 75% of a population of 75, will complete the program if they have
          completed all 4 trauma-informed and mentoring modules.

       2. How will you track the success of the participants? EMAGES will track participants
          success by the number of completed trauma-informed and mentoring curricula; number
          of pre- and post-questionnaires administered and evaluated; number of developed and
          completed transitional plans; number of referrals completed for employment, substance
          abuse, mental health, housing, education, and other ancillary services; and by the
          number of reconvictions.

       3. How will recidivism be measured? (Select all that apply.)
          Rearrest
          Reincarceration
       X Reconviction
          Revocation

4. What is the baseline recidivism rate for your target population? Our target population is sex
   offenders. The Illinois Sex Offenses & Sex Offender Registration Task Force Final report,
   December 2017, indicates the recidivism rate for persons convicted of sex crimes range from 5
   percent after 3 years to 24 percent after 15 years. Our baseline rate is 3% and represents
   reconviction for a sex crime. EMAGES 3% rate is slightly lower than the national recidivism rate
   of 5% for sex offenders.

   ☐ Discuss with your TA provider the goals of your evaluation. The MA`AT goals are:
   establish relationship between trauma and criminogenic behaviors; gather demographic
   information on participants enrolled in the program; identify case management needs of
   participants; establish a recidivism rate for participants enrolled; and utilize formative and
   summative evaluation techniques to analyze data gathered from the trauma-informed and
   mentoring curricula. Data from the pre- and post-questionnaires and other measurement tools
   gathered at Intake will also be evaluated.

   ☐ Discuss with your TA provider the types of data you plan to collect. Formative,
   Summative, Demographic, and Risk Assessment data.

   Grantee Action Plan (Please list any next steps needed to accomplish goals related to project
   evaluation.) The next steps include: approval of Work Plan by TA; feedback from Chicago State
   on proposed trauma and mentoring curricula as well as pre- and post-questionnaires. The
                                              Page 15 of 16
Case: 1:20-cv-06316 Document #: 49-44 Filed: 03/05/21 Page 15 of 15 PageID #:1322



development of evaluation protocols by Chicago State University and the implementation of the
trauma-informed and mentoring curricula.

SECTION 6: Sustainability

    1. List the components of the grant initiative that will continue after the life of the grant.
        (E.g., use of screening or assessment tools, case plan sharing, etc.) Our plan is for the
Cook County jail to continue implementation of the program inside the jail, and the Illinois
Department of Corrections to fund this service for their Special Needs population. Additionally,
the trauma-informed and mentoring curricula will be available for replication to outpatient sex
offender programs.

    2. How will you share performance measures and initiative data with stakeholders? We will
establish regular meetings as well as sharing information from all reports submitted to BJA.

Grantee Action Plan (Please list any next steps needed to accomplish goals related to
sustainability.) Identify federal “pass through grants” to States and Local Government
earmarked for Second Chance Act services as well as funding to not-for-profit agencies for
trauma-informed and mentoring services. Submit new proposals for Second Chance Act
Continuation Grants and services as well as trauma-informed and mentoring services.




                                           Page 16 of 16
